ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-186, concluding on the record certified by the Board pursuant to Rule 1:20—4(f) (default by respondent), that KATHLEEN D. WARGO of MORRISTOWN, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since January 19, 2007, should be suspended from the practice of law for a period of one year for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having determined that the suspension should be consecutive to the one-year suspension imposed by Order of the Court effective March 14, 2008;
And good cause appearing;
It is ORDERED that KATHLEEN D. WARGO is suspended from the practice of law for a period of one year, effective March 15, 2009, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall complete twelve hours of courses in professional responsibility as ordered by the Court on March 14, 2008;
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(0), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20 — 20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement *543for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.